Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/23/2022.
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments/Amendments
In view of the amendments filed 5/23/2022, specifically the requirement of about 50-84.5% of one or glycols, all rejections presented in the office action mailed 2/23/2022 are withdrawn and new rejections are presented below.  All of Applicant’s arguments filed 5/23/20 are directed to withdrawn rejections and thus are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2003/0108502), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013). Uchida is newly cited.
Uchida discloses an anhydrous cosmetic composition comprising: (a) a hydrophobic polyol and (b) a hydrophilic polyol (Abs).
Regarding claims 1(a) and 4: Uchida teaches the hydrophobic polyol to be a polypropylene glycol (reading on propylene glycol), this is taught to be used in amounts ranging from about 2% to about 60%, which overlaps with the claimed “about 50% to about 84.5%” and “about 55% to about 84.5%” recited by instant claims 1 and 18 and overlapping ranges are prima facie obvious absent evidence of criticality (Uchida- claims 1-2, 4 and 17).
Regarding claims 1(b) and 5-7: Uchida teaches that the hydrophilic polyol can be glycerin (selected from a finite number of options, reading on trihydric alcohol) and this is taught to be used in amounts ranging from about 15% to about 85%, which overlaps with the claimed “about 15% to about 30%” and “about 15% to about 25%” recited by instant claims 1 and overlapping ranges are prima facie obvious absent evidence of criticality (Uchida- claims 1, 3-4 and 17).
Uchida further teaches the composition to comprise 0.1 to about 20% of an oil conditioning agents and about 0.1 to about 10% of a cationic surfactant (Uchida – claim 17).
Regarding claim 1(e), 13-14 and 17: The oil conditioning agents provide conditioning benefits such as softness and smoothness [0057].  While most preferred conditioning agents are silicone oils and these are taught to be used in amounts of 0.1-10%, preferably 2-10% which overlaps with the claimed “comprising less than 2% of silicone,” Uchida teaches that paraffins, esters and fatty compounds are also preferred.  Uchida teaches that suitable fatty compounds include fatty alcohol, such as those having 12-22 carbons, specifically isostearyl alcohol and oleyl alcohol [0071]. Therefore, it would have been prima facie obvious to use 2-10% of any of these other preferred oily conditioning agents such as the taught fatty alcohols with a reasonable expectation of success as these are specifically contemplated as preferred [0058]. 
Regarding the claimed “less than 2% water”, Uchida teaches the composition to be anhydrous and this means that the compositions preferably comprise less than 1% water, still more preferably no water is added [0022].
Regarding claims 1(c) and 8-9: Uchida teaches the cosmetic to comprise 0.1-10%, preferably 0.5-5% of a cationic surfactant, a suitable and exemplified cationic surfactant is behenyl trimethylammonium chloride (also known as behenyl trimonium chloride or behentrimonium chloride) ([0115-0116] and Working examples 1-10).
Regarding claims 1(d) and 11-12: Uchida teaches that the composition can be formulated as a hair conditioning composition and can also comprise a high melting point fatty compound which includes fatty alcohol derivatives such as alkoxylated fatty alcohols specifically ceteth series of compounds such as ceteth-1 through ceteth-45, steareth series such as stearth-1 through steareth-10, ceteareth series such as ceteareth-1 through ceteareth-10, etc.  These are taught to be used in amounts ranging from 0.5-15% [0108-0109 and 0112].  Therefore, it would have been prima facie obvious to add an alkoxylated fatty alcohol as described above to the composition of Uchida as this is specifically contemplated.
Regarding claim 2: The prior art makes obvious a composition comprising 0.1-10% of cationic surfactant (CS), 0.5-15% alkoxylated fatty alcohol (AFA) and 2-10% fatty alcohol (FA), which results in a weight ratio of (CS+AFA / CS+AFA+FA) of .017-9.61:1, which overlaps with the claimed weight ratio and overlapping ranges are prima facie obvious absent evidence of criticality.
Regarding the claimed “less than 2% of monoalcohols having a carbon chain of 1-8 carbon atoms”, Uchida does not teach the addition of monoalcohols nor teaches these to be critical and required components, thus it would have been prima facie obvious to formulate the composition to be free of monoalcohols with a reasonable expectation of success.
However, Uchida does not teach a lamellar structure.
Simonnet discloses cosmetic organogel composition in the form of emulsions comprising an oily phase which is dispersed, with the aid of a surfactant system, in a glycerol phase and the surfactant phase comprises at least one surfactant capable of forming a lamellar phase on contact with the glycerol phase and having a melting point of greater than or equal to 35°C (Abs).  Simonnet teaches that suitable surfactants include polyoxyethylenated derivatives of cetyl, stearyl and/or lauryl alcohols (col. 4, lines 20-25) and alkyltrimethylammonium chlorides (col. 5, lines 55-65) and these can be used in amounts of 0.1-4.25% (col. 6, lines 50-55).  The glycerol phase is taught to comprise at least glycerol and can also comprise at least one glycol, such as propylene glycol (col. 6, lines 60-67) and it makes up at least 30% of the composition (col. 7, lines 5-8).  The composition can be used on the hair or skin (col. 7, lines 45-50). The compositions are taught to comprise not more than 20% water (col. 7, lines 10-20).
Iwata teaches that a lamellar gel network is the building block of hair conditioners that provide various wet conditioning benefits.  The rheological property of the gel network is an important factor in achieving the desired wet conditioning feel.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Uchida with those of Simonnet and Iwata and formulate the composition of Uchida to have a lamellar network as Iwata teaches that a lamellar gel network is the building block of hair conditioners that provide various wet conditioning benefits.  One of skill in the art would have a reasonable expectation of success as Uchida teaches that the composition can be formulated as a gel [0023] and Uchida make obvious a compositions having high concentrations of glycols, beneyltrimethylammonium chlorides and alkoxylated fatty alcohols and Simonnet teaches that composition having 30% or more of glycerol/glycol, alkyltrimethylammonium chlorides and polyoxyethylenated derivatives of cetyl, stearyl and/or lauryl alcohols are capable of forming a lamellar network.

Claim(s) 1-2, 3,4-9, 11-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2003/0108502), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013), as applied to claims 1-2, 4-9, 11-14 and 17 above, and further in view of Iwata (US 2009/0222350).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-9, 11-14 and 17, however, they do not teach the claimed viscosity.
Iwata’350 teaches hair care compositions (Abs) and teaches that thickening agents are added to the composition such that the composition does not drip undesirably onto other areas of the body.  Such compositions have a zero shear viscosity of about 0.1Pa.s to about 10,000 Pa.s at 25°C [0052]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the above references with those of Iwata’350 and formulate the composition to have a viscosity at 25°C of 0.1Pa.s to about 10,000 Pa.s as Iwata teaches these viscosity range to be suitable to prevent the composition from dripping onto others area.  One of skill in the art would have a reasonable expectation of success as both Uchida and Iwata teach hair care compositions and Uchida teaches that viscosity modifying agents can be added [0101-0102].
While the prior art makes obvious the claimed viscosity at a temperature close to 24°C, the prior art does not teach the viscosity of the composition at 40°C, however, it is noted that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 

Claim(s) 1-2, 4-9, 10, 11-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2003/0108502), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013), as applied to claims 1-2, 4-9, 11-14 and 17 above, and further in view of De Marco (US 4,529,586).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-9, 11-14 and 16-17, however, they do not teach the composition to further comprise 0.01-6% of a cationic polymer.
De Marco discusses hair conditioning compositions and teaches that at least one cationic polymer can be added in amounts of 0.1-1.5% for the purpose of increasing the combability of hair and for improving the durability of the conditioning effect (De Marco – claims 1 and 4-5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching the above references with those of De Marco and add 0.1-1.5% of a cationic polymer as taught by De Marco as these increase the combability of hair and improve the durability of the conditioning effect.  One of skill in the art would have a reasonable expectation of success as both KR’509 and De Marco teaches hair conditioning compositions. 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613